Citation Nr: 0019573	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 to March 1970 
and from March 1979 to September 1995, with periods of 
inactive duty for training from August 1971 to February 1979.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  No competent medical evidence relates the veteran's 
current arthritis of the cervical spine to military service. 

2.  An unappealed June 1971 rating decision denied service 
connection for hypertension.

3.  Since that rating decision, the veteran had an additional 
period of active duty service from March 1979 to September 
1995, during which time he was treated for hypertension.  In 
addition, a November 1997 VA examination report has been 
submitted and includes a diagnosis of hypertension, which the 
examiner noted was first diagnosed in 1967. 


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of the 
cervical spine is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  An unappealed June 1971 rating decision which denied 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).
3.  The evidence received since the June 1971 rating decision 
is new and material; thus, the claim for service connection 
for hypertension is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 20.1105, 3.156 (a) (1999).

4.  The veteran's claim for service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis of the Cervical Spine

The veteran claims that he currently suffers from arthritis 
of the cervical spine which is the same condition he was 
treated for during active service.  Therefore, he maintains 
that service connection for this disorder is warranted.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases, such as arthritis and 
hypertension, may be presumed to have been incurred in 
service if manifest to a compensable degree (10 percent) 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable; rather, it is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

The veteran's service medical records during his first period 
of military service from March 1966 to March 1970 made no 
reference to any complaint, treatment or finding of the 
cervical spine.  Shortly after his military separation in 
1970, the veteran was afforded a VA compensation examination 
in April and May 1971.  Again, no reference to the cervical 
spine was noted.

The veteran had a second period of active duty from March 
1979 to September 1995, during which time he was treated for 
pain in his cervical spine.  In 1980 and 1982, the veteran 
was treated on several occasions for neck pain by a private 
physician, Dr. Dennis Enright.  Entries dated in May 1980, 
October 1980, and May 1982 noted the veteran's complaints of 
pain in his jaw and neck.  No underlying pathology was 
identified.  Service medical records reflect that he was seen 
again for neck pain in 1985.  Entries dated in March and 
April 1985 recorded the veteran's complaints of pain in his 
neck and jaw.  A May 1985 entry noted "resolving cervical 
pain."  The remainder of the service medical records, 
however, made no further reference to cervical pain, nor was 
arthritis of the cervical spine found at any time in service.  
Of particular relevance, X-rays of the cervical spine taken 
in October 1987 and January 1993 were unremarkable.  Thus, no 
chronic cervical pathology was shown in service. 

Several letters from private physicians who had treated the 
veteran for musculoskeletal pain after his military 
separation are of record.  In an August 1996 letter, Paul J. 
Sherman, M.D., stated that he had seen the veteran for 
multiple orthopedic complaints involving the left shoulder, 
right elbow, right knee, and feet, with no reference to the 
veteran's neck.  In a letter dated in October 1997, John L. 
McCormick, Jr., M.D., indicated that the veteran had 
musculoskeletal pain in his feet, knees, back, upper 
extremities, shoulder, and neck which, according to the 
veteran, began in 1995.  Dr. McCormick concluded that the 
veteran appeared to have significant problems with 
fibromyalgia.  Dr. McCormick was also concerned about the 
possibility of an inflammatory arthritis, although he added 
that little objective evidence supported the diagnosis.  

In connection with this claim, the veteran was afforded a VA 
general medical examination in November 1997.  The veteran 
told the examining physician that he currently suffered from 
arthritis as a result of hypothermia he experienced in March 
1995 while on active duty.  He reported polyarthalgia 
involving the feet, left knee, both hands, both elbows, and 
both shoulders.  The veteran also reported that he had 
osteoarthritis which was being treated by a private 
rheumatologist.  X-rays of the cervical spine showed a 
narrowing interspace between C4-5.  The examiner concluded 
with a diagnosis of osteoarthritis of the cervical spine, but 
provided no opinion concerning the etiology or date of onset 
of this condition.

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim of 
entitlement to service connection for arthritis of the 
cervical spine because no medical evidence of record links 
this condition to the veteran's military service.  Clinical 
records show that the veteran was treated for neck pain on 
several occasions while on active duty in 1980, 1982, and 
1985, with no underlying pathology identified.  The first 
post-service evidence of neck problems was in 1997, 
approximately two years after his separation from his second 
period of active duty.  The Board also stresses that none of 
the post-service clinical records contain a medical opinion 
indicating that the veteran's arthritis of the cervical spine 
began either in service or during the one-year presumptive 
period.  Although Dr. McCormick recorded the veteran's 
statement that his neck pain began in 1995, thereby placing 
the date of onset within the one-year presumptive period, Dr. 
McCormick provided no actual opinion confirming that the 
veteran's arthritis of the cervical spine began in 1995.  The 
Court has stated that evidence which is simply a history 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence of the required nexus.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Hence, no medical 
evidence shows a nexus between the veteran's in-service 
cervical pain and his current arthritis of the cervical 
spine.  See Savage, supra. 

The Board has also considered the veteran's own lay 
statements, including testimony presented at a personal 
hearing held in May 1999.  The Court has consistently held, 
however, that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  The record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
arthritis of the cervical spine.  Therefore, his lay 
statements standing alone cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In the absence of competent medical evidence to support the 
veteran's claim for service connection for arthritis of the 
cervical spine, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
Thus, the VA has no further duty to assist the veteran in 
developing the record to support this claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the claim has been denied.  Id.

II.  New and Material Evidence to 
Reopen a Claim for Service Connection 
for Hypertension

The Board notes that an unappealed June 1971 rating decision 
denied service connection for hypertension.  In the February 
1998 rating decision on appeal, the RO denied service 
connection for hypertension on the merits based on a de novo 
review of the evidence.  In Barnett v. Brown, 8 Vet. App. 1, 
4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996), the Court held 
that the new and material evidence requirement is a material 
legal issue which the Board has a legal duty to address, 
regardless of the RO's actions.  Therefore, the Board must 
first adjudicate the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for hypertension before proceeding with a 
de novo review of the evidence.

A.  New and material evidence analysis

The veteran was notified of the June 1971 rating decision and 
of his appellate rights that same month but failed to seek 
appellate review within one year of notification.  Therefore, 
that decision is final and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

In the instant case, the June 1971 rating decision which 
denied service connection for hypertension is final, as it 
was the last disposition in which the claim was finally 
disallowed on any basis.  The relevant evidence at that time 
consisted of the veteran's service medical records for his 
initial period of service from March 1966 to March 1970, as 
well as an April 1971 VA examination report.  The RO based 
its denial on the fact that hypertension was not shown at the 
time of the veteran's VA examination in April 1971. 

Since that rating decision, evidence has been submitted 
showing that the veteran currently suffers from hypertension.  
The record indicates that the veteran had inactive duty for 
training from August 1971 until February 1979.  Medical 
records associated with that service reflect that he was on 
medication for control of hypertension.  The veteran enlisted 
for an additional period of active duty service from March 
1979 to September 1995, during which time he was treated for 
hypertension.  A November 1997 VA examination report also 
lists a diagnosis of hypertension.  The Board finds this 
evidence to be new, as it was not of record at the time of 
the June 1971 rating decision and not cumulative of any other 
evidence at that time.  In addition, as the evidence shows 
that the veteran currently suffers from hypertension which 
may have been incurred in or aggravated by one of his periods 
of active service, it is probative of the central issue in 
this case and so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has been 
submitted since the June 1971 rating decision; thus, the 
claim for service connection for hypertension must be 
reopened. 

B.  Well-grounded analysis

Turning to the second step of the Winters analysis, the Board 
must determine whether the veteran's claim for service 
connection for hypertension is well grounded.  See 38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As noted above, a well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy, 1 Vet. App. 
at 81.  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  A well-grounded claim for 
service connection generally requires a showing of (1) 
medical evidence of a current disability; (2) lay or medical 
evidence that a disease or injury was incurred or aggravated 
in service; and (3) medical evidence of a link, or nexus, 
between the current disability and the in-service disease or 
injury.  See Epps, 126 F.3d at 1468.

A veteran found to have a chronic disorder in service is 
entitled to service connection for that disorder if it 
becomes manifest after separation from service unless the 
manifestation is clearly attributable to an intercurrent 
cause.  38 C.F.R.   § 3.303(b); Brannon v. Derwinski, 1 Vet. 
App. 314, 315 (1991).  A chronic disorder is one for which 
there is evidence of a combination of in-service 
manifestations sufficient to identify a disease entity and 
observation sufficient to establish chronicity (as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic").  38 C.F.R. § 3.303(b).  
Entitlement to service connection for a disorder shown to 
have been chronic during service does not require evidence of 
continuity of symptomatology after service.  Id. 

The Board finds the veteran's claim for service connection 
for hypertension to be well grounded under two distinct 
theories of service connection.  First, a plausible claim 
exists that the veteran's hypertension had its onset during 
his initial period of active service, from March 1966 to 
March 1970.  Service medical records show that he was treated 
for and diagnosed with hypertension in September 1967 based 
on elevated blood pressure readings of 140/90 and 150/100.  
In October 1967, the veteran was noted to have borderline 
hypertension following a blood pressure reading of 120/90.  
At his separation examination in September 1969, the 
examining physician noted the veteran's history of chest 
pains during an unexplained episode of systolic hypertension 
in 1968, with no disease found, no complications, and no 
sequela.  There is also no evidence indicating that the 
veteran was on high blood pressure medication at the time of 
his separation examination.

No further evidence of hypertension was shown until February 
1979, at which time an Air Force National Guard examination 
report noted that the veteran had been on high blood pressure 
medication for the past five years.  Moreover, no medical 
opinion of record clearly states that the veteran's 
hypertension began either in service or during the one-year 
presumptive period.  Nevertheless, since the veteran was 
diagnosed with hypertension and borderline hypertension in 
1967, it is plausible that it constituted a chronic disorder 
in service, thereby rendering the claim well grounded.  See 
38 C.F.R. § 3.303(b) (service connection is warranted for a 
chronic disorder if it becomes manifest after separation from 
service unless the manifestation is clearly attributable to 
an intercurrent cause).

The veteran has also presented a plausible claim that his 
hypertension was aggravated by his second period of active 
service, from March 1979 to September 1995.  Regulations 
provide that a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (1999).  

The veteran entered his second period of active service in 
March 1979.  A February 1979 report of physical examination 
included a blood pressure reading of 140/84, but noted that 
the veteran had been on high blood pressure medication for 
the past five years.  Service medical records throughout this 
period of service document that the veteran had hypertension 
which was being managed with medication, to include Atenolol 
and Chlorthalidone.  In March 1995, the veteran sought 
medical attention after experiencing an episode of weakness, 
dizziness and chest discomfort while participating in 
training maneuvers.  Treatment records at that time 
documented the veteran's long-term history of hypertension 
which was managed and controlled with medication.  
Objectively, his initial blood pressure reading was 110/80 
which elevated to 150 systolic.  EKG findings were stable, 
and cardiac enzymes were normal.  The treating physician 
concluded that no ischemic heart disease was present.  It was 
recommended that the veteran's medication not be altered but 
that his potassium be increased.  

Based on these findings, it is plausible that the veteran's 
hypertension, if not incurred during his initial period of 
active service, was aggravated during his second period of 
active service.  The Board finds that this evidence is 
sufficient to render the claim plausible and capable of 
substantiation, thereby constituting a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. App. 498, 
505-06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (per 
curiam).  Under these circumstances, the VA has a duty to 
assist under 38 U.S.C.A. § 5107(a) before evaluating the 
merits of the claim.  For the reasons set forth in the Remand 
section, the Board finds that further development must be 
accomplished by the RO before the Board may consider the 
merits of the veteran's claim.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for arthritis of the cervical spine is denied.  

The veteran's claim of entitlement to service connection for 
hypertension is well grounded.


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection, the Board must 
determine whether VA has a further obligation to assist the 
veteran in the development of evidence to support his claim.  
See 38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.   Based on 
the current record, the Board concludes that further 
development is warranted with respect to the veteran's claim.  

The evidence which appears to be supportive of the veteran's 
claim is outlined above.  However, further medical evidence 
is needed to clarify the issues of whether the veteran's 
hypertension had its onset during his initial period of 
active service, and, if not, whether it was aggravated by his 
second period of active service. 

First, it is unclear whether the veteran's hypertension 
diagnosed during his first period of active service 
constituted a chronic condition as opposed to labile 
hypertension which resolved.  Although the veteran was 
treated for hypertension in September 1967 based on elevated 
blood pressure readings of 140/90 and 150/100, his blood 
pressure was noted to be 138/88 at the time of his separation 
examination in September 1969.  The examining physician also 
found no disease, complications or sequela, nor did he 
indicate that the veteran was on high blood pressure 
medication.  The veteran was afforded a VA examination in 
April 1971, at which time the diagnosis was "history of 
hypertension, with no current disease found."  

No further evidence of hypertension was documented until an 
Air Force National Guard examination in February 1979, where 
it was noted that the veteran had been on high blood pressure 
medication for the past five years, (several years following 
his first period of service).  Records show that the veteran 
continued to take high blood pressure medication from 1987 to 
the present. At his November 1997 VA examination, it was 
noted that the veteran had high blood pressure which was 
first diagnosed in 1967, and that he had been on medication 
ever since.  The diagnosis was hypertension.  The record is 
unclear, however, as to whether the examiner's comment 
concerning the date of onset was based on a review of the 
entire record, as opposed to the veteran's self-reported 
history.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran).  Therefore, a medical opinion 
based on a review of the record as to the etiology and date 
of onset of the veteran's hypertension is necessary prior to 
adjudication by the Board. 

If it is determined that the veteran's hypertension was not 
incurred during his initial period of active service, a 
medical opinion should be provided as to whether this 
condition was aggravated by his second period of active 
service.  In determining whether a pre-existing disability 
was aggravated as a result of military service, it must first 
be determined whether there was any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service do not constitute 
aggravation; rather, the underlying condition, as contrasted 
to symptoms, must have worsened.  Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296- 
97 (1991).  If an increase in the severity of the disability 
is shown, VA also must consider whether such increase is due 
to in-service aggravation, as opposed to the natural progress 
of the disorder.  Id.

As a result, examination of the veteran and appropriate 
medical opinion which addresses the points raised above is 
needed to properly consider the merits of the veteran's 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).






Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his hypertension.  The claims 
folder and a copy of this remand should 
be provided to the examining physician 
for his or her review in connection with 
the examination.  All necessary tests and 
evaluations should be performed.  
Following a review of the veteran's 
claims file, completion of the 
examination, and receipt of all test 
results, the physician should 
specifically address whether it is at 
least as likely as not that the veteran's 
hypertension began or was aggravated 
during his first period of active duty 
service from March 1966 to March 1970 or 
during the one-year period following 
service.

If it is determined that the veteran's 
hypertension was not incurred during his 
initial period of active service, the 
physician is requested to provide an 
opinion as to whether the veteran's 
hypertension increased in severity during 
his second period of active service, from 
March 1979 to September 1995.  If the 
veteran's hypertension is considered to 
have increased in severity during 
service, then the examiner is requested 
to provide an opinion as to whether such 
increase was beyond the natural progress 
of the disease.  If the physician is 
unable to answer the questions posed with 
any degree of medical certainty, he or 
she should clearly so state.  Otherwise, 
the physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in compliance with the directives of this 
Remand, and, if not, the RO should 
implement corrective procedures.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for hypertension in light of 
all pertinent evidence and all applicable 
laws, regulations, and case law.  If the 
determination of this claim remains 
adverse to the veteran, he should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

